Case 2:20-cv-02335-MSN-cgc Document 45 Filed 09/22/21 Page 1 of 1                 PageID 231




  IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                    TENNESSEE, WESTERN DIVISION


APRIL HEARD, and as Parent and Next Friend
of D.H., a minor,

       Plaintiffs,
vs.                                                      Case No.: 2:20-cv-2335-MSN-cgc

MONIQUE THOMAS, individually,

       Defendant.


 NOTICE OF SERVICE OF DEFENDANT’S FIRST SUPPLEMENTAL DISCLOSURES


       Pursuant to Fed. R. Civ. P. 26(e)(1), notice is hereby given that counsel for Defendant

Monique Thomas served a copy of Defendant’s First Supplemental Disclosures upon Plaintiffs’

counsel via U.S. Mail and email on this 22nd day of September 2021.



 James E. King, Jr.
 200 Jefferson, Suite 1510
 Memphis, TN 38103
 jking@eskinsking.com
 Counsel for Plaintiff


                                                         /s/ Jamie L. Morton
                                                         Jamie L. Morton
